Case 8:20-cv-00587-WFJ-SPF Document 8 Filed 03/27/20 Page 1 of 3 PageID 47
Case 8:20-cv-00587-WFJ-SPF Document 8 Filed 03/27/20 Page 2 of 3 PageID 48



                                             SCHEDULE A

                    CAPTION                    CIVIL ACTION NUMBER                 COURT
 1 Hurd v. Novartis Pharmaceuticals Corp.      1:20-cv-00262         U.S.D.C. District of New Mexico
 2 Dean v. Novartis Pharmaceuticals Corp.      2:20-cv-02755         U.S.D.C. District of New Jersey
 3 Gustin Family Trust v. Novartis             2:20-cv-02753         U.S.D.C. District of New Jersey
   Pharmaceuticals Corp.
 4 Lally v. Novartis Pharmaceuticals Corp.     1:20-cv-02359         U.S.D.C. Southern District of New
                                                                     York
 5 Pederson v. Novartis Pharmaceuticals        3:20-cv-05216         U.S.D.C. Western District of
   Corp.                                                             Washington
 6 Colella v. Novartis Pharmaceuticals Corp.   3:20-cv-00367         U.S.D.C. District of Connecticut
 7 Neal v. Novartis Pharmaceuticals Corp.      2:20-cv-02972         U.S.D.C. District of New Jersey
 8 Glenn v. Novartis Pharmaceuticals Corp.     2:20-cv-02971         U.S.D.C. District of New Jersey
 9 Lambert v. Novartis Pharmaceuticals         2:20-cv-02914         U.S.D.C. District of New Jersey
   Corp.
10 Dalton v. Novartis Pharmaceuticals Corp.    2:20-cv-02913         U.S.D.C. District of New Jersey
11 Dattillo v. Novartis Pharmaceuticals        2:20-cv-03163         U.S.D.C. District of New Jersey
   Corp.
12 Smith v. Novartis Pharmaceuticals Corp.     2:20-cv-03300         U.S.D.C. District of New Jersey
13 Cook v. Novartis Pharmaceuticals Corp.      2:20-cv-03302         U.S.D.C. District of New Jersey
14 Chase v. Novartis Pharmaceuticals Corp.     2:20-cv-03295         U.S.D.C. District of New Jersey
15 Myers v. Novartis Pharmaceuticals Corp.     MRS-L-747-20          Superior Court of New Jersey
                                                                     Morris County
16 Becker v. Novartis Pharmaceuticals Corp.    3:20-cv-05221         U.S.D.C. Western District of
                                                                     Washington
17 Garland v. Novartis Pharmaceuticals         3:20-cv-00269         U.S.D.C. Southern District of
   Corp.                                                             Illinois
18 Tongue v. Novartis Pharmaceuticals          2:20-cv-00168         U.S.D.C. Middle District of Florida
   Corp.
19 Burke v. Novartis Pharmaceuticals Corp.     2:20-cv-02032         U.S.D.C. Western District of
                                                                     Arkansas
20 Buzzelli v. Novartis Pharmaceuticals        2:20-cv-00425         U.S.D.C. Western District of
   Corp.                                                             Pennsylvania
 Case 8:20-cv-00587-WFJ-SPF Document 8 Filed 03/27/20 Page 3 of 3 PageID 49



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of March, 2020, I electronically filed the foregoing
with the Court using the CM/ECF system, and thereby delivered the foregoing by electronic
means to all counsel of record.


                                                     /s/ Francisco A. Albites
                                                     Francisco A. Albites
